Citation Nr: 1101312	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for acne of the back, head, 
face, and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2005 rating decision of the Waco, 
Texas, VA Regional Office (RO).  The Veteran testified before the 
undersigned Acting Veterans Law Judge at a travel Board hearing 
in July 2009.  In March 2010, the Board remanded the claim for 
additional development.  


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that he Veteran has acne of the back, head, face, 
and/or neck that is related to his service, to include as due to 
exposure to Agent Orange.


CONCLUSION OF LAW

Acne of the back, head, face, and/or neck, was not caused or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran is seeking service connection for acne of the back, 
head, face, and neck, on a direct basis, to include as a result 
of exposure to Agent Orange during service.  A review of the 
Veteran's testimony from his hearing, held in April 2010, shows 
that he testified that his skin symptoms began after service, in 
about 1968, but that he did not seek treatment until 1986.  The 
Veteran's spouse testified that after he was separated from 
service, in about 1968 or 1969, he had skin symptoms that were 
productive of a very oily skin.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to the 
period of service.  See 38 C.F.R. § 3.303(d).  In such instances, 
a grant of service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred during service."  Id.

The statutory provision specifically covering Agent Orange is 38 
U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant, who, 
during active service, served in the Republic of Vietnam during 
the Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such agent 
during that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Recently, changes have been made to the regulation for 
presumptive service connection for veterans shown to have been 
exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 
2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart 
disease, "all chronic B-cell leukemias (including, but not 
limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia)," and Parkinson's disease, as presumptive disorders.  
As none of these changes are relevant to the issue on appeal, no 
further development is required.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board further notes that a stay on claims based 
on exposure to Agent Orange was initially imposed after these 
changes, but that it has been lifted.  See Chairman's Memorandum, 
No. 01-10-37 (November 1, 2010).  

The Veteran's discharge (DD Form 214) indicates that he served in 
Vietnam.  Therefore, duty in the Republic of Vietnam is shown for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show any relevant 
treatment.  The Veteran's separation examination report, dated in 
October 1967, shows that his skin was clinically evaluated as 
normal.  In an associated "report of medical history," he 
denied a history of skin diseases.  

The post-service medical evidence includes VA and non-VA reports, 
dated between 1986 and 2010.  This evidence shows the following: 

A private medical report, from J.W.M., M.D., dated in October 
1986, shows that the Veteran was treated for "sores on his face 
off and on," and "several on his face."  On examination, he 
had red papules measuring 3 to 5 millimeters, and a few pustules 
of follicular origin on his posterior scalp.  The assessment was 
folliculitis.  

The next relevant medical evidence is dated about 10 year later.  
Specifically, reports from Dr. R, dated between 1995 and 2006, 
show treatment for skin symptoms beginning in 1996, with 
notations of acne, sebaceous cysts, and sebaceous cystic acne.  
An October 2006 report indicates that the Veteran reported 
ongoing symptoms since his service in Vietnam, with findings of 
"acne vs. cysts- face & neck," and notes, "Think sx's 
(symptoms) are from Agent Orange."  In addition, a letter from 
Dr. R, dated in March 2007, states that he has treated the 
Veteran for acne and cysts of his face and neck since 1996, and, 
"He has excessive skin oilyness and has suffered with these 
symptoms since being exposed to Agent Orange in Vietnam.  It is 
my medical opinion these symptoms are related to Agent Orange."  
This letter is accompanied by colored photographs.  

A decision from the Social Security Administration (SSA), dated 
in September 1998, shows that the Veteran was determined to have 
been disabled as of May 1995, due to disorders not in issue; the 
decision does not mention a skin disorder.

VA progress notes, dated between 2002 and 2008, show a number of 
treatments for skin symptoms, with findings and diagnoses of 
folliculitis keloidalis nuchae, folliculitis, acne, basal cell 
carcinoma, actinic keratoses, and seborrheic keratosis.  A June 
2004 report notes treatment for a recurrence of skin symptoms on 
the back of the neck for the past 20 years as well as the claim 
by the Veteran that "I believe it may be related to agent orange 
exposure."  

A VA examination report, dated in April 2010, shows that the 
Veteran reported that he developed acne on the posterior of his 
neck upon his return from Vietnam, and that it occasionally 
appeared on his scalp and face.  The report notes superficial 
skin involvement with comedones, papules, pustules, and 
superficial cysts.  On examination, he had two pustules on the 
back of the neck.  The diagnosis was recurrent folliculitis.  The 
examiner indicated that the Veteran's condition was less likely 
as not caused by or a result of Agent Orange exposure in Vietnam 
during service.  He explained that the Veteran's two current 
pustules did not seem to be consistent with chloracne, and that 
no evidence was found in his service record for acne during 
active duty or within one year of his exposure to Agent Orange.  
The examiner stated that the Veteran's claims file had been 
reviewed.  

The Board finds that the claim must be denied.  With regard to 
the possibility of service connection on a direct or presumptive 
basis (i.e., that does not involve exposure to Agent Orange) 
under 38 C.F.R. § 3.303(a), the Veteran's service treatment 
reports do not show any relevant treatment, and the Veteran's 
October 1967 separation examination report shows that his skin 
was clinically evaluated as normal.  In the associated "report 
of medical history," he denied having a history of skin 
diseases.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303(a).  

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), earliest medical evidence of a skin disability is 
dated no earlier than 1986.  This is about 19 years after 
separation from service, and this period without treatment is 
evidence that there has not been a continuity of symptoms, and it 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board finds that the April 2010 VA opinion is highly probative 
evidence against the claim.  In this opinion, the examiner 
concluded that the Veteran has folliculitis, and that this 
condition is not related to his active duty.  The examiner 
indicated that the Veteran's claims file had been reviewed, and 
the opinion is accompanied by a sufficiently detailed rationale.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion); Neives-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  

With regard to the claim based on exposure to Agent Orange, 
although the Veteran is shown to have served in Vietnam, and is 
therefore presumed to have been exposed to Agent Orange, the 
applicable law does not include any of his demonstrated skin 
conditions as a condition for which presumptive service 
connection may be granted on this basis.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The very long 
time between service in Vietnam and the current problems at issue 
clearly indicates no connection, beyond the fact that such 
disorders have not been found to be connected with exposure to 
herbicides.  

In reaching this decision, the Board has considered the notation 
in the 2004 VA progress note and the March 2007 letter from Dr. 
R..  However, the notation in the VA progress note is equivocal 
in its terms ("may be") and this reduces its probative value.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992).  It is also not shown 
to have been based on a review of the Veteran's claims file or 
any other detailed and reliable medical history.  Furthermore, 
neither the VA progress note, nor Dr. R's letter, provides any 
discussion of the reasons for, or a rationale for, linking the 
Veteran's skin disorders to exposure to Agent Orange, such as 
citation to clinical studies or other evidence.  They are bare 
conclusions which are afforded little probative value.  Neives-
Rodriguez; Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical 
opinion must support its conclusion with an analysis the Board 
can consider and weigh against other evidence in the record).  In 
this regard, taking account of available evidence and analysis 
from the National Academy of Science (NAS), the Secretary has 
found that the credible evidence against an association between 
herbicide exposure and skin cancer outweighs the credible 
evidence for such an association, and he has determined that a 
positive association does not exist.  See 67 Fed. Reg. 42600, at 
42606-42607 (2002).  Therefore, this evidence in insufficiently 
probative to warrant a grant of the claim.  

With respect to the Veteran's own contentions, and the lay 
testimony, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issue on appeal is based on the contention that a skin 
disability was caused by service that ended in 1967, about 43 
years ago.  The Veteran has stated that he began having skin 
symptoms during or shortly after service.  His statements are 
competent evidence to show that he experienced skin symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's oral and written testimony, 
and the lay testimony, is insufficiently probative to warrant a 
grant of the claim.  Although the Veteran and his spouse have 
asserted that the Veteran had skin symptoms during or shortly 
after service, laypersons do not have the requisite skill, 
knowledge, or training, to be competent to provide a diagnosis of 
a skin disorder, or to state whether this condition was caused by 
the Veteran's service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence supporting his 
assertions does not render his statements incredible in and of 
itself, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . a 
layperson is competent to identify the medical condition).  In 
this case, the Veteran's service treatment records do not show 
any relevant treatment, the post-service medical records do not 
show any relevant treatment prior to 1986, and this medical 
evidence has been discussed.  The April 2010 VA examination 
report was based on a review of his entire C-file, and it shows 
that the examiner determined that the Veteran's skin disorder is 
not related to his service.  Given the foregoing, the Board finds 
that the service treatment reports, and the post- service medical 
evidence, outweigh the Veteran's contentions, and his spouse's 
testimony, to the effect that the Veteran has the claimed 
condition that has existed since serviced and/or is related to 
his service.

In summary, the evidence does not show that the Veteran has a 
skin disability that is related to his service, and the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claim, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for completing 
it, and notice of information necessary to complete the claim if 
it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 
2002), VA has a duty to notify the claimant of the information 
and evidence needed to substantiate and complete a claim, i.e., 
existence of a current disability, the degree of disability, and 
the effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to provide 
and what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that letters dated March 2005 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) except for notice of the laws 
and regulations governing disability ratings and effective dates 
as required by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and the laws and regulations governing 
service connection due to herbicide exposure.  Nonetheless, the 
Board finds that the Veteran is not prejudiced by the lack of 
Dingess notice because for reasons that are explained above his 
claim is being denied and any question as to the disability 
rating to use to rate his disability and/or the effective date of 
this rating is moot.  Furthermore, the Board also finds that 
these notice problems do not constitute prejudicial error in this 
case even though the agency of original jurisdiction failed to 
provide corrective notice as ordered by the Board in its March 
2010 remand because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the above letter as well as the rating 
decision, the June 2007 letter, the statement of the case, the 
supplemental statements of the case, and the Board remand.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the RO also provided assistance to the 
appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c) (2010), as indicated under the facts and circumstances 
in this case.  It appears that all known and available service 
treatment reports and post-service records relevant to the issue 
on appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has also obtained the Veteran's 
service treatment reports, his VA and non-VA medical records, and 
his SSA records.  The Veteran has been afforded an examination 
and an etiological opinion has been obtained which VA examination 
both satisfies the Board's remand instructions and is adequate to 
adjudicate the appeal because, after a review of the record on 
appeal and an examination of the claim, the examiner provided an 
opinion as to the origins of the appellant's current skin 
disorders which opinion was based on the medical evidence found 
in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate); Dyment 
v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
concludes, therefore, that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced 


by a failure of VA in its duty to assist, and that any violation 
of the duty to assist could be no more than harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for acne of the back, head, face, and neck is 
denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


